Citation Nr: 0400757	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to August 1968 and from July 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the veteran's petition to reopen his previously 
denied claim for service connection for a psychiatric 
disorder and continued prior denials of claims for service 
connection for a stomach disorder and for hearing loss.  

Further review of the claims folder indicates that, by an 
October 1999 rating action, the RO initially denied service 
connection for a stomach disability and for hearing loss.  
Two weeks later in the same month, the RO notified the 
veteran of the denial of these service connection claims.  
The veteran did not initiate an appeal of the initial denial 
of his stomach and hearing loss claims, which, therefore, 
became final.  See, 38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1999).  

During the current appeal, the RO has adjudicated the 
veteran's stomach and hearing loss claims on a de novo basis.  
The Board finds that the RO, by its silence, apparently 
conceded that the veteran had submitted sufficient evidence 
to reopen his claims of entitlement to service connection for 
a stomach disability and for hearing loss.  However, the 
United States of Appeals for Veterans Claims (Court) has held 
that in a matter such as this the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been received to reopen the claim regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Consequently, the current issues regarding the veteran's 
stomach and hearing loss claims are correctly characterized 
as listed on the front page of this decision.  

(The issue of whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for hearing loss will be addressed in the 
Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  By a December 1998 rating action, the RO confirmed prior 
denials of service connection for a psychiatric disorder.  
Following receipt of notification of the decision and his 
procedural and appellate rights, the veteran failed to 
initiate an appeal of the denial within the subsequent one-
year period.  

3.  The evidence received since the December 1998 denial of 
service connection for a psychiatric disability was not 
previously submitted to agency decisionmakers; by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim for 
service connection for a psychiatric disorder in December 
1998; and raises a reasonable possibility of substantiating 
the claim.  

4.  By an October 1999 rating action, the RO initially denied 
service connection for a stomach disability.  Following 
receipt of notification of the decision and his procedural 
and appellate rights, the veteran failed to initiate an 
appeal of the denial within the subsequent one-year period.  

5.  The evidence received since the October 1999 denial of 
service connection for a stomach disability was not 
previously submitted to agency decisionmakers; by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim for 
service connection for a stomach disability in October 1999; 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The December 1998 continued denial of service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(a), 
(c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1998).  

2.  The evidence received since the December 1998 continued 
denial of service connection for a psychiatric disorder is 
new and material, and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

3.  The October 1999 denial of service connection for a 
stomach disorder is final.  38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1999).  

4.  The evidence received since the October 1999 denial of 
service connection for a stomach disorder is new and 
material, and the claim for service connection for a stomach 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the veteran filed his current petition 
to reopen his previously denied claims for service connection 
for psychiatric and stomach disabilities after August 2001.  
As such, the revised provisions of 38 C.F.R. § 3.156(a) 
apply.  Specifically, this regulation states that 

new evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
October 2001 and January 2002 letters, the statement of the 
case furnished in December 2002, and the supplemental 
statement of the case issued in February 2003, the RO 
informed the veteran of the specific provisions of the VCAA, 
the criteria used to adjudicate the new and material issue 
regarding his psychiatric claim as well as the underlying 
claim for service connection for a stomach disability, the 
type of evidence needed to substantiate both of these issues, 
as well as the specific information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

The Board acknowledges that the RO has not notified the 
veteran of the criteria used to adjudicate his petition to 
reopen his previously denied claim for service connection for 
a stomach disability, the type of evidence needed to 
substantiate this issue, the specific information necessary 
from him, or the proper time period within which to submit 
requested evidence (one year) for this issue or for his 
psychiatric claim.  Significantly, however, in view of the 
fact that this decision is granting the veteran's petition to 
reopen his previously denied claims for service connection 
for psychiatric and stomach disabilities, which are complete 
grants of the benefits sought in the appeal of these 
particular issues, the Board concludes that a remand to cure 
these procedural defects is not necessary.  

A.  Psychiatric Disorder

1.  Factual Background

Initially, by a June 1988 rating action, the RO denied 
service connection for a psychiatric disability.  Evidence 
available at that time included the veteran's contentions 
that he incurred a psychiatric disorder during his active 
military duty.  

According to relevant service medical records, the June 1968 
separation examination at the end of the veteran's first 
period of active military duty provided the veteran's denials 
of ever having experienced frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort as well as objective evaluation findings of a normal 
psychiatric system.  At the re-enlistment examination which 
was conducted in April 1981, the veteran denied ever having 
experienced frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  This evaluation demonstrated that the 
veteran's psychiatric system was normal.  

In April 1984, the veteran was hospitalized for approximately 
one-and-a-half weeks.  At the time of his admission, he 
reported that he had had "a misunderstanding at work and a 
memory loss."  Pertinent pathology noted at a mental status 
evaluation completed on admission included a downcast mood, a 
slight blunt affect, a thought content which was concerned 
with "misunderstanding with peers," a somewhat confused 
thought process, impaired recent memory, and an inability to 
recall the circumstances surrounding his circumstances at 
that time.  The final Axis I diagnosis was described as a 
brief reactive psychosis.  

A periodic in-service examination conducted in July 1986 
included the veteran's assertion that he had previously 
experienced, or was experiencing at that time, frequent 
trouble sleeping and depression or excessive worry.  He 
continued to deny ever having had loss of memory, amnesia, or 
nervous trouble of any sort.  An examination conducted at 
that time showed that the veteran's psychiatric evaluation 
was normal.  

Between January and February 1987, the veteran was 
hospitalized at a military facility for a benign essential or 
intentional tremor, vascular headaches, as well as an 
adjustment disorder with mixed emotional features of anxiety 
and depression.  The veteran's depression was determined to 
be job and family related.  In addition, the veteran was 
found to have a decreased attention span, terminal insomnia, 
and other somatic complaints.  The veteran was referred to 
the Psychiatry Clinic.  

At a May 1987 treatment session, the veteran reported that 
the medication that he had been taking provided him with some 
relief from his depression.  The military psychiatrist 
diagnosed an adjustment disorder with a depressed mood to 
situational factors and noted that the veteran continued to 
receive psychotherapy.  In October 1987, the veteran 
discussed, at length with a military physician, emotional 
problems as well as trouble adjusting to military life.  The 
doctor observed that the veteran appeared to be depressed and 
encouraged the veteran to verbalize his feelings.  In each of 
the following two months, the veteran was treated for anxiety 
and stress.  

A periodic in-service examination conducted in January 1988 
included the veteran's complaints of frequent trouble 
sleeping, depression or excessive worry, as well as nervous 
trouble of any sort and resulted in a psychiatric diagnosis 
of a dependent personality with depressive symptoms.  Another 
psychiatric evaluation completed in the same month included a 
diagnosis of an avoidant personality disorder.  According to 
the DD 214, Certificate Of Release Or Discharge From Active 
Duty, the reason for the veteran's retirement from active 
military duty in April 1988 was a personality disorder.  

Based on these pertinent service medical records, the RO, by 
a June 1988 rating action, denied service connection for a 
psychiatric disorder.  The RO acknowledged the in-service 
episodes of psychiatric treatment.  Importantly, however, 
after reviewing the relevant records, the RO concluded that 
the pertinent reports essentially reflected treatment for a 
personality disorder.  The RO explained that personality 
disorders are not considered to be disabilities for which 
service connection may be granted.  Approximately 
one-and-a-half months later in August 1988, the RO notified 
the veteran of the decision.  He did not initiate an appeal 
of this initial denial of his psychiatric claim.  

At a VA examination conducted in September 1988, the veteran 
complained of nervousness.  A psychiatric evaluation was not 
conducted.  The examiner diagnosed, in pertinent part, a 
personality disorder.  

According to records of outpatient treatment that the veteran 
received at the VA Clinic in Knoxville, Tennessee, in May and 
June 1996, the veteran was treated for an adjustment disorder 
with anxiety and depression.  In October 1996, the veteran 
was scheduled for a VA mental disorders examination.  He 
failed to report to the evaluation.  

By a December 1996 rating action, the Regional Office in 
Columbia, South Carolina considered this additional evidence.  
The Regional Office concluded that the relevant records did 
not provide sufficient support for the finding that the 
veteran had a nervous disorder related to his active military 
duty.  Consequently, the Regional Office denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder.  On the same day in 
December 1996, the RO notified the veteran of the decision.  
He did not initiate an appeal of this continued denial of his 
psychiatric claim.  

Subsequently, in July 1998, the RO received copies of records 
of VA medical treatment that the veteran had received.  
According to the relevant reports, the veteran received 
outpatient psychiatric treatment in August 1996.  Thereafter, 
he received outpatient treatment for a psychiatric condition 
variously characterized as anxiety and mild depression in 
March 1997 and dysthymia in April 1998.  Additionally, 
between May and June 1998, the veteran was hospitalized at a 
VA medical facility for approximately one-and-a-half weeks 
for treatment for recurrent major depression.  Two weeks 
following discharge from this hospitalization in June 1998, 
the veteran received outpatient VA treatment and evaluation 
for major depression.  

By a December 1998 rating action, the Regional Office in 
Knoxville, Tennessee considered this additional evidence.  
The Regional Office concluded that the relevant records did 
not provide sufficient support for a finding of a 
relationship between the veteran's major depression and his 
active military duty.  Consequently, the Regional Office 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a psychiatric disorder.  On 
the following day in December 1998, the RO notified the 
veteran of the decision.  He did not initiate an appeal of 
this continued denial of his psychiatric claim.  

In November 2001, the veteran filed his current petition to 
reopen his claim for service connection for a psychiatric 
disorder.  Throughout the current appeal, the veteran has 
consistently asserted that he has a chronic psychiatric 
disability related to his active military duty.  

Further, private medical records received during the current 
appeal reflect outpatient treatment for recurrent severe 
major depression.  Additionally, VA medical reports dated 
from January 1999 to November 2001 reflect outpatient 
treatment for a psychiatric condition variously diagnosed as 
depression, neurotic depression, anxiety, a generalized 
anxiety disorder, a recurrent episodic major depressive 
disorder, and a recurrent episodic major depressive affective 
disorder.  

2.  Analysis

As previously noted, in December 1998, the RO confirmed 
previous denials of the issue of entitlement to service 
connection for a psychiatric disability.  After reviewing the 
relevant records received since the prior final denial of the 
veteran's psychiatric claim in December 1996, the Board 
concluded in December 1998 that they did not provide 
competent evidence of an association between the veteran's 
diagnosed depression and his military service.  Although 
notified of the December 1998 decision on the same day, the 
veteran did not initiate an appeal of this continued denial 
of his psychiatric claim.  Consequently, the RO's December 
1998 denial of the issue of whether new and material evidence 
has been received sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disability became 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New and 
material evidence is defined as existing evidence not 
previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, in 
December 1998, continued to deny the veteran's claim for 
service connection for a psychiatric disability because the 
evidence of record did not reflect the presence of a chronic 
psychiatric disorder associated with his active military 
duty.  Significantly, however, the additional evidence 
received since the RO's prior final denial in December 1998 
includes such chronic diagnoses.  

Specifically, as the Board has discussed in this decision, 
pertinent medical records received during the current appeal 
have consistently confirmed recent psychiatric diagnoses of 
recurrent severe major depression, a recurrent episodic major 
depressive affective disorder, anxiety, and a generalized 
anxiety disorder.  As these private and VA medical records 
provide competent evidence of the presence of a chronic 
psychiatric disorder, the Board finds that they are clearly 
probative of the central issue in the veteran's case for 
service connection for a psychiatric disorder.  
Significantly, these statements were not previously submitted 
to agency decisionmakers; by themselves or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a psychiatric disability; are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for a psychiatric disorder in December 1998; and 
raise a reasonable possibility of substantiating the claim.  
See, 38 C.F.R. § 3.156(a) (2003).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a psychiatric disability in December 1998 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a psychiatric disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (2003).  



B.  Stomach Disorder

1.  Factual Background

Initially, by an October 1999 rating action, the RO denied 
service connection for a stomach disability.  Evidence 
available at that time included the veteran's contentions 
that he incurred a stomach disorder during his active 
military duty.  

According to relevant service medical records, the June 1968 
separation examination at the end of the veteran's first 
period of active military duty included the veteran's denial 
of ever having experienced frequent indigestion; stomach, 
liver, or intestinal trouble; or gallbladder trouble or gall 
stones as well as objective evaluation findings that the 
veteran's abdomen and viscera were normal.  At the April 1981 
re-enlistment examination, the veteran denied ever having 
experienced frequent indigestion; stomach, liver, or 
intestinal trouble; or gallbladder trouble or gallstones.  
This evaluation demonstrated that the veteran's abdomen and 
viscera were normal except for a bilateral hernia.  

An in-service periodic examination conducted in July 1986 
indicated that the veteran's abdomen and viscera were normal.  
Subsequently in February 1987, the veteran complained of gas 
pains.  No abnormality of the veteran's abdomen was found on 
physical examination.  

At a September 1988 VA examination, the veteran complained of 
nervous stomach problems.  A physical examination of the 
veteran's abdomen demonstrated no organomegaly or masses.  
The examiner did not diagnose a stomach disability.  

Based on these pertinent service, and post-service, medical 
records, the RO, by an October 1999 rating action, denied 
service connection for a stomach disorder.  The RO 
acknowledged the in-service episode of treatment for 
complaints of gas pains in February 1987.  Importantly, 
however, after reviewing the relevant records, the RO 
concluded that the pertinent reports did not provide 
competent evidence of a chronic stomach disorder related to 
service.  Approximately two weeks later in October 1999, the 
RO notified the veteran of the decision.  He did not initiate 
an appeal of this initial denial of his stomach claim.  

During the current appeal, the veteran has consistently 
asserted that he has a stomach disorder related to his active 
military duty.  According to relevant VA medical records 
received during the current appeal, in March 1999, the 
veteran underwent an upper gastrointestinal series with 
kidney ultrasound biopsy, which reflected a filling defect at 
the upper thoracic esophagus, a hiatal hernia with minimal 
gastroesophageal reflux which cleared well, fold thickening 
at the first duodenum which was most consistent with 
duodenitis, and no ulcer.  

Subsequent VA medical records indicate treatment for other 
specified gastritis without mention of hemorrhage in July 
1999 and for esophageal strictures in October 1999.  
Thereafter, in January 2000, the veteran sought VA medical 
care for complaints of gas and belching.  In addition, an 
undated private medical record which was received in March 
2002 notes the veteran's history of gastrointestinal 
problems.  

2.  Analysis

As previously noted, in October 1999, the RO initially denied 
the issue of entitlement to service connection for a stomach 
disorder.  The RO acknowledged the in-service episode of 
treatment for complaints of gas pains in February 1987.  
Importantly, however, after reviewing the relevant records, 
the RO concluded that the pertinent reports did not provide 
competent evidence of a chronic stomach disorder related to 
service.  Although notified of the decision approximately two 
weeks later in October 1999, the veteran did not initiate an 
appeal of this initial denial of his stomach claim.  
Consequently, the RO's October 1999 denial of service 
connection for a stomach disability became final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1999).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New and 
material evidence is defined existing evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, in 
October 1999, denied the veteran's claim for service 
connection for a stomach disability because the additional 
evidence of record did not reflect the presence of a chronic 
stomach disorder associated with his active military duty.  
As the relevant private and VA medical records received since 
October 1999 reveal diagnosed gastrointestinal disorders 
including gastritis, a hiatal hernia with minimal 
gastroesophageal reflux, and duodenitis.  Moreover, a private 
medical record received in March 2002 notes that the 
veteran's history of gastrointestinal problems.  As these 
reports provide competent stomach diagnoses and refer to the 
veteran's history of such problems, the Board finds that the 
records are clearly probative of the central issue in the 
veteran's case for service connection for a stomach disorder.  
Significantly, these medical records were not previously 
submitted to agency decisionmakers; by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a stomach disorder; are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for a stomach disorder in October 1999; and raises 
a reasonable possibility of substantiating the claim.  See, 
38 C.F.R. § 3.156(a) (2003).  

Accordingly, the Board concludes that the additional evidence 
received since the final continued denial of service 
connection for a low back disability in September 1999 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a stomach disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (2003).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a stomach disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Veterans Benefits Act of 2003 since has been passed, 
though, indicating VA may indeed adjudicate a claim prior to 
expiration of the one-year period following a VCAA notice.  
This adjudication usually occurs after 60 days from the date 
of mailing the VCAA notice, although the veteran still has a 
full one year to identify and/or submit additional supporting 
information and evidence.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

In a statement received at the RO in October 2001, the 
veteran noted that the only treatment that he has received 
has been at the VA Clinic in Knoxville, Tennessee.  In the 
substantive appeal which was received at the RO in January 
2003, the veteran specified that his psychiatric treatment 
has also taken place at the Vets Center in Knoxville, 
Tennessee.  To insure that all records of psychiatric, 
gastrointestinal, and audiological treatment that the veteran 
has received have been obtained and associated with the 
claims folder, on remand, the RO should attempt to procure 
copies of these reports.  

Furthermore, following receipt of all such available records, 
the veteran should be accorded pertinent VA examinations to 
determine the nature, extent, and etiology of any psychiatric 
and gastrointestinal disorder that he may have.  
Specifically, on evaluation, the examiner should discuss the 
etiology of the veteran's current psychiatric and 
gastrointestinal conditions with his entire military service.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered psychiatric, 
gastrointestinal, and audiological 
treatment to him since his separation 
from service in April 1988.  The Board is 
particularly interested in records of 
psychiatric treatment that the veteran 
has received at the Vets Center in 
Knoxville, Tennessee since his discharge 
from active military duty in April 1988.  
After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any psychiatric, 
gastrointestinal, and audiological 
treatment that he has received at the VA 
Clinic in Knoxville, Tennessee since his 
separation from service in April 1988.  
All such available records not previously 
associated with the claims folder should 
be associated with the file.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any psychiatric 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a psychiatric disability is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
psychiatric disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episodes of 
psychiatric treatment.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist (M.D.) to 
determine the nature, extent, and 
etiology of any stomach disorder that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including radiological studies, 
should be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent gastrointestinal pathology 
found on examination should be noted in 
the evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any stomach disability 
that he may have.  In particular, the 
examiner should specifically state 
whether a diagnosis of a stomach 
disability is appropriate.  If so, the 
examiner should then express an opinion 
as to whether it is at least as likely as 
not that any such diagnosed stomach 
disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episode of 
treatment for gas pains in February 1987.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for psychiatric and stomach 
disabilities as well as the issue of 
whether new and material evidence has 
been received sufficient to reopen a 
previously denied claim for service 
connection for hearing loss.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the supplemental statement of the case in 
February 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



